** CHILDREN — BUS RIDERS — LIABILITY ** (1) INSURANCE PURCHASED BY SCHOOL DISTRICT UNDER THE PROVISIONS OF 11 Ohio St. 16.1 [11-16.1] WOULD PROTECT SCHOOL CHILDREN RIDING ON A SCHOOL BUS IF INJURED TO SUCH CHILDREN ARE PROXIMATELY CAUSED BY THE NEGLIGENT OPERATION OF THE SCHOOL BUS.  (2) THE DRIVER OF A SCHOOL BUS COULD BE MADE A PARTY DEFENDANT AND HELD LIABLE FOR HIS OWN NEGLIGENCE IN A COURT OF LAW WHETHER OR NOT THE SCHOOL DISTRICT COULD BE LIABLE BECAUSE OF ITS SOVEREIGN IMMUNITY FROM SUIT AND WHETHER OR NOT THE SCHOOL DISTRICT HAD PROCEDURE UNDER 11 Ohio St. 16.1 [11-16.1] (3) THE SCHOOL BOARD OF A SCHOOL DISTRICT HAS NO AUTHORITY TO PURCHASE INSURANCE TO COVER THE DRIVER OF A SCHOOL BUS UNDER THE PRESENT (1967) LAW AND THERE IS NO GRANT OF AUTHORITY TO INCLUDE THE DRIVER IN ANY POLICY PURCHASED UNDER THE PROVISIONS OF 11 Ohio St. 16.1 [11-16.1] (TORT, ACCIDENT, INJURY, STUDENTS) CITE: 11 Ohio St. 16.1 [11-16.1] (W. J. MONROE)